Citation Nr: 9907573	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  96-04 493	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for lupus 
erythematosus.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998) for kidney (renal) failure, or residuals thereof, 
claimed to have resulted from medical treatment, or the lack 
thereof, at a Department of Veterans Affairs (VA) medical 
facility in January 1987.

3.  Entitlement to service connection for myocardial 
infarction, or the residuals thereof.  

4.  Entitlement to service connection for impotence. 

5.  Entitlement to service connection for a skin disorder.

6.  Entitlement to service connection for an ankle disorder.

7.  Entitlement to service connection for a foot disorder.

8.  Entitlement to service connection for a toe disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967, with additional service of 1 year, 11 months, 
and 29 days.  

In a decision of April 1989, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for discoid 
lupus erythematosus and Reiter's syndrome. 

In a companion decision of October 1989, the Board denied 
entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (formerly 38 U.S.C. § 351) 
for kidney failure, claimed to be the result of Department of 
Veterans Affairs (VA) hospitalization and treatment.  

Since the time of the Board's April and October 1989 
decisions, the veteran has submitted additional evidence in 
an attempt to reopen his claims.  The Regional Office (RO) 
found that such evidence was neither new nor material, and 
the current appeal ensued.  

Finally, for reasons which will become apparent, the issues 
of service connection for myocardial infarction (or the 
residuals thereof), impotence, a skin disability, and 
disorders of the ankle, foot, and toes will be the subjects 
of the REMAND portion of this decision.


FINDINGS OF FACT

1.  In a decision of April 1989, the Board denied the 
veteran's claim for service connection for discoid lupus 
erythematosus and Reiter's syndrome.

2.  In a decision of October 1989, the RO denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney failure.  

3.  Additional evidence submitted since the time of the 
April 1989 Board decision does not bear directly or 
substantially upon the issue of service connection for lupus 
erythematosus, is cumulative and/or redundant, and, when 
taken in conjunction with evidence previously assembled, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim.  

4.  Additional evidence submitted since the time of the 
October 1989 Board decision bears directly and substantially 
upon the issue of entitlement to compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151, is neither cumulative nor 
redundant, and, when taken in conjunction with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  

5.  The veteran suffered accelerated kidney disease leading 
to renal failure as the result of a lack of proper treatment 
by VA medical personnel in January 1987.  


CONCLUSIONS OF LAW

1.  Evidence received since the Board denied entitlement to 
service connection for lupus erythematosus and Reiter's 
syndrome in April 1989 is not new and material.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).

2.  The decision of the Board in April 1989 denying the 
veteran's claim for service connection for lupus 
erythematosus and Reiter's syndrome is final, and the claim 
is not reopened.  38 U.S.C.A. § 1110, 7104 (West 1991 & Supp. 
1998).  

3.  Evidence received since the Board denied entitlement to 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney failure in October 1989 is new 
and material.  38 U.S.C.A. § 5108 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).  

4.  The decision of the Board in October 1989 denying the 
veteran's claim for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 is final; however, new and 
material evidence has been submitted sufficient to reopen the 
veteran's previously denied claim.  38 U.S.C.A. §§ 1110, 7104 
(West 1991 & Supp. 1998).  

5.  Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney (renal) failure are warranted.  
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been
submitted to reopen a claim of entitlement to 
service connection for lupus erythematosus.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a given disorder has been denied by a decision of the 
Board, that determination is final.  In order to later reopen 
the claim, new and material evidence must be presented.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon a specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1998).  

In the present case, at the time of the previous Board 
decision in April 1989, it was noted that the veteran's 
service medical records showed no evidence of "significant 
illness," including lupus erythematosus or Reiter's syndrome.  
Not until October 1983, almost 23 years following the 
veteran's discharge from service, did the veteran receive a 
diagnosis of Reiter's syndrome.  Information recorded for 
clinical purposes at that time included complaints of pain in 
the veteran's hands, feet, Achilles' tendon, and ankle of 
approximately one-year's duration, in addition to a history 
of "conjunctivitis" twice in the past three years.  
Considered during the course of the Board's April 1989 
decision was a private medical examination in March 1987, at 
which time it was noted that various symptomatology initially 
thought to be indicative of Reiter's syndrome had more 
recently been determined to be "clear-cut lupus."  Discoid 
lupus erythematosus was itself first shown in 1984, almost 27 
years following the veteran's final separation from service.  
Based on such evidence, the Board concluded that there 
existed no relationship between the veteran's service and his 
later-developing lupus erythematosus and/or Reiter's 
syndrome.  That decision has now become final.  

Evidence submitted since the time of the Board's April 1989 
decision, while in some respects "new" in the sense that it 
was not previously of record, is not material.  More to the 
point, it has yet to be demonstrated that the veteran's 
current lupus erythematosus, and associated symptoms, are in 
any way the result of any incident or incidents of his period 
of active military service.  Recent VA and private treatment 
records show only evidence of ongoing treatment for lupus 
erythematosus, with no demonstrated relationship between that 
pathology and the veteran's active service.  The veteran's 
opinion that his lupus erythematosus and/or associated 
residuals are in some way linked to service does not 
constitute competent medical evidence, inasmuch as there is 
no evidence that he is trained in the field of medicine.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Under such 
circumstances, and absent evidence of a demonstrated nexus, 
the veteran's claim must be denied.  

II.  Whether new and material evidence has been submitted
to reopen a claim of entitlement to compensation benefits
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
kidney (renal) failure  

The veteran in this case essentially argues that he is 
entitled to compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 for kidney (renal) failure, allegedly 
the result of negligent and/or improper treatment by VA 
medical personnel in January 1987.  More specifically, it is 
contended that VA treating personnel failed to appropriately 
"follow-up" certain laboratory studies obtained at that time, 
with the result that the veteran suffered an acceleration of 
kidney disease ultimately leading to renal failure.  

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), the United 
States Court of Appeals for Veterans Claims (Court) 
invalidated 38 C.F.R. § 3.358(c)(3), a portion of the 
regulation utilized in deciding claims under 38 U.S.C.A. 
§ 1151.  The Gardner decision was subsequently affirmed by 
the United States Court of Appeals for the Federal Circuit in 
Gardner v. Brown, 5 F. 3d 1456 (Fed. Cir. 1993).  That 
decision was likewise appealed, and in December 1994, the 
United States Supreme Court (Supreme Court) affirmed the 
lower Courts' decisions in Brown v. Gardner, 115 S. Ct. 552 
(1994).  Thereafter, the Secretary of the Department of 
Veterans Affairs sought an opinion from the Attorney General 
of the United States as to the full extent to which benefits 
were authorized under the Supreme Court's decision.  The 
requested opinion was received from the Department of 
Justice's Office of Legal Counsel on January 20, 1995.  On 
March 16, 1995, amended VA regulations were published to 
conform with the Supreme Court's decision.  Those regulations 
were subsequently revised, and, on October 1, 1997, there 
became effective new regulations governing the adjudication 
of claims for benefits under 38 U.S.C.A. § 1151.  However, as 
of January 8, 1999, those "new" regulations have been 
rescinded.

Notwithstanding the aforementioned rescission, it has 
recently been determined that all claims for benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 filed before 
October 1, 1997 must be adjudicated under the provisions of 
§ 1151 as they existed prior to that date.  VAOPGCPREC 40-97 
(December 31, 1997).  Accordingly, the Board will proceed 
with the adjudication of the veteran's claim for § 1151 
benefits on that basis.  

As noted above, in October 1989, the Board denied entitlement 
to compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney failure.  Accordingly, the 
veteran's claim may only be reopened with the submission of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991 & Supp. 1998); 38 C.F.R. § 3.156 (1998).  

In the present case, during the course of the previous Board 
decision in October 1989, it was noted that the medical 
evidence of record at that time showed that the veteran's 
renal failure was secondary to lupus erythematosus, as 
opposed to the claimed causes of treatment delay or 
medication dosages.  While in January 1987, the veteran had a 
slightly elevated creatinine and BUN, as well as pleuritic 
chest pain, contemporaneous medical attention was not 
required for those symptoms.  Approximately 2 months later, 
at the time of the veteran's hospitalization at a private 
facility, his shortness of breath had dramatically increased, 
as had abnormal laboratory test results.  In essence, while 
in January 1987, the veteran's mildly elevated laboratory 
test results were noteworthy, not until 2 months later did 
the veteran's increasing symptomatology and test results 
indicate a need for treatment.  Regarding the use of 
medication, the medical evidence of record showed that 
medication for treatment of the veteran's nonservice-
connected lupus was changed with varying response to 
different drug dosages.  Moreover, objective medical data 
failed to show any evidence of inattention or nonconcern for 
the veteran's medication or its side effects.  Based on such 
evidence, the Board concluded that there existed no medical 
evidence that the veteran's kidney failure was due to other 
than a progression of his nonservice-connected lupus 
erythematosus.  Under such circumstances, the veteran's renal 
failure could not be considered an end-product of VA 
carelessness, negligence, lack of proper skill, error in 
judgment, or other instance of indicated fault.  

Pertinent evidence submitted since the time of the Board's 
October 1989 decision, consisting of correspondence from the 
veteran's private physician, and the opinion of an 
independent medical expert, is both new and material as those 
terms have come to be defined.  More specifically, in 
correspondence of February 1995, the veteran's private 
physician wrote that the veteran had been his patient since 
1987, at which time he had been placed on dialysis therapy 
for end-stage renal disease secondary to systemic lupus 
erythematosus.  According to the veteran, in January 1987, he 
had not been feeling well, and was therefore evaluated at the 
rheumatology clinic.  Various laboratory studies were 
completed, and the veteran was reportedly told that, were 
these tests to prove abnormal, he would be contacted.  
According to the veteran, he was never contacted.  In 
reviewing the veteran's laboratory data from the VA Medical 
Center, the veteran's private physician found a serum 
creatinine of 1.2 on June 25, 1986, followed by a repeat 
serum creatinine of 2.4 on January 16, 1987, the date upon 
which the veteran had been seen in the rheumatology clinic.  
Upon review of the January 16, 1987 clinical note, the 
impression of the veteran's treating physicians appeared to 
be one of discoid lupus, in conjunction with "probable 
subacute lupus."  

Given the aforementioned laboratory findings, it was the 
opinion of the veteran's private physician that he (the 
veteran) should have been reevaluated, inasmuch as there had 
been a doubling of his serum creatinine over a 6-month 
period.  He was further of the opinion that appropriate 
therapy might possibly have prevented further problems "later 
on."  As it was, by the time the veteran's private physicians 
saw him in March 1987, he was on a ventilator, with serum 
creatinine in the 4-5 milligram-per-deciliter range.  While 
treatment was begun, this occurred too late to prevent 
eventual renal deterioration to the point of end-stage renal 
disease.  

In November 1998, the Board requested the opinion of an 
independent medical expert regarding any possible 
relationship between the veteran's kidney failure in 
March 1987 and treatment (or the lack thereof) by VA medical 
personnel in January of that same year.  In January 1999, an 
independent medical expert in the field of nephrology 
responded as follows:

I have reviewed all of the records which 
were sent to me regarding this case.  In 
June of 1986, the patient had a serum 
creatinine of 1.2 which was normal by 
laboratory criteria.  Also at that time, 
a kidney ultrasound reported normal 
kidney size.  In January 1987, he was 
seen in the Rheumatology Clinic at the VA 
Hospital.  This showed that his serum 
creatinine had doubled to a value of 2.4.  
He was dismissed from that clinic with a 
diagnosis of discoid lupus and was told 
to return to clinic in three months.  In 
March 1987, he was hospitalized in 
Redland Community Hospital with pulmonary 
edema and renal failure with a serum 
creatinine as high as 9.0, requiring 
acute hemodialysis on two occasions.  A 
kidney biopsy was performed on April 2, 
1987, but the results of that biopsy are 
not available to me.  However, a 24-hour 
urine collection was performed during 
that hospitalization which showed that he 
had nephrotic-range proteinuria.  
Therefore, he did have some type of 
intrinsic renal disease.  In May 1986, he 
had a positive ANA and a homogeneous 
pattern with a titer of 1 to 1,250, 
consistent with systemic lupus 
erythematosus.  The patient's renal 
function subsequently deteriorated to 
end-stage renal disease to the point that 
he began hemodialysis in September 1987.  
He switched to continuous ambulatory 
peritoneal dialysis in 1988, and then 
received a cadaveric renal transplant in 
1990.  It appears that when the patient 
was originally diagnosed with discoid 
lupus in 1983, he did not have any 
systemic findings which would suggest the 
presence of systemic lupus erythematosus.  
Although the majority of patients with 
discoid lupus lesions on their skin do 
not progress to systemic lupus, 10 to 15 
percent of patients with systemic lupus 
erythematosus do initially present with 
discoid lesions.  It is possible that 
this patient's discoid lupus could have 
been his initial presentation of systemic 
lupus erythematosus.  The medical record 
clearly indicates that his serum 
creatinine doubled from June 1986 to 
January 1987, which means that his renal 
function deteriorated significantly 
during that time.  

I find that it (was) negligent for the 
rheumatology clinic, in January 1987, to 
not pursue further workup of that 
elevated creatinine.  Returning to the 
clinic in three months was certainly 
inappropriate.  It is possible that the 
serum creatinine of 2.4 in January 1987 
may have represented development of lupus 
nephritis.  Aggressive intervention 
should have taken place at that time.  
The patient obviously deteriorated 
significantly following January 1987, 
because by March 1987, he required 
hospitalization for pulmonary edema and 
renal failure.  Because of the fact that 
he had significant protein in his urine, 
it is obvious that he had some form of 
inflammatory renal disease which may, in 
fact, have been lupus nephritis.  A 
kidney biopsy was performed which may 
have been able to confirm the fact that 
he had lupus nephritis.  However, I do 
not have the report of that biopsy.  

It is possible, therefore, that the lack 
of intervention by the doctors at the VA 
Hospital in January 1987, who knew that 
his creatinine was 2.4, could have 
contributed to his deterioration in renal 
function two months later in March 1987.  
I cannot however prove that the lack of 
intervention in January 1987 would have 
resulted in deterioration in the 
patient's condition, because it is known 
that many patient's with systemic lupus 
erythematosus who receive appropriate 
intervention at an early phase of their 
therapy still go on to end-stage renal 
disease requiring dialysis.  Therefore, I 
cannot say with absolute certainty that 
the lack of treatment in January 1987 
resulted in the patient's deterioration 
by March 1987.  However, I do find 
negligence present in the doctors caring 
for him in January 1987, because they did 
not pursue aggressive evaluation of his 
elevated creatinine of 2.4.  At that 
time, he should have been referred to a 
nephrologist.  Because of the presence of 
discoid lupus, the appropriate treatment 
at that time (January 1987) would have 
been to perform a 24-hour urine 
collection to quantitate the amount of 
protein and to perform a kidney biopsy to 
diagnosis the presence or absence of 
lupus nephritis.  If lupus nephritis was 
able 


to be diagnosed in January 1987, then his 
treatment with immuno-suppressive drugs 
would have begun at an earlier date, and 
his chances for response to treatment 
would have been greater.  It is possible, 
however, that despite treatment, he still 
could have progressed to end-stage renal 
disease.  

Based on the aforementioned, it is clear that the veteran 
did, in fact, incur "additional disability" as a result of 
treatment "or their lack thereof" on the part of VA medical 
personnel in January 1987.  This is particularly the case 
given the opinion of the veteran's private physician that, in 
view of the "doubling" of the veteran's serum creatinine over 
a 6-month period, he should have been reevaluated.  The 
opinion of the aforementioned private medical expert is 
clearly to the effect that the failure of VA medical 
personnel in January 1987 to "not pursue further" the 
veteran's elevated creatinine represented "negligence" on 
their part.  While unable to say with absolute certainty that 
lack of treatment in January 1987 resulted in the veteran's 
deterioration by March of that year, in the opinion of the 
independent expert, there was "negligence" in the failure of 
VA medical personnel to "pursue aggressive evaluation of (the 
veteran's) elevated creatinine of 2.4."  

The Board observes that, at the time of the prior Board 
decision in October 1989, compensation was not payable for 
either the contemplated or foreseeable results of approved 
medical or surgical care properly administered, no matter how 
remote, where the evidence did not show that the additional 
disability or death proximately resulted through 
carelessness, negligence, lack of proper skill, error in 
judgment or other instance of indicated fault on the part of 
the VA.  This requirement of fault was subsequently 
rescinded, and, though now reinstated, is not controlling in 
the veteran's case.  Rather, in order to prevail, the veteran 
must show only that he has sustained additional disability 
which is causally related to VA hospitalization or treatment, 
and which is not merely coincidental with, or the continuance 
or natural progress of, the disease or injury for which VA 
hospitalization or treatment was authorized.  Where a causal 
connection exists, there is no willful misconduct and the 
additional disability does not fall into one of the above-
listed exceptions, the additional disability will be 
compensated as if service connected.

Based on the above, the Board is of the opinion that the 
veteran has met all conditions for a grant of benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151.  The weight 
of the evidence is clearly to the effect that, due to a 
failure to properly evaluate and/or treat the veteran's 
elevated creatinine levels in January 1987, he experienced an 
accelerated impairment of renal function, leading to kidney 
failure in March of that year.  Accordingly, a grant of 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney (renal) failure is in order.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for lupus 
erythematosus, the benefit sought on appeal is denied.  

Compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 for kidney (renal) failure are granted.  




REMAND

In addition to the above, the veteran in this case seeks 
service connection for a myocardial infarction (or residuals 
thereof), impotence, a skin disability, and disorders of the 
ankle, foot, and toe.  

In that regard, while at the time of the issuance of a 
Statement of the Case in October 1995, these issues were 
addressed on the basis of whether new and material evidence 
had been submitted sufficient to reopen the veteran's 
previously-denied claims, a review of the record discloses 
that there currently exist no final RO or Board decisions 
regarding the issues of service connection for a myocardial 
infarction, impotence, a skin disorder, or disabilities of 
the ankle, foot, and toe.  Under such circumstances, these 
issues should be addressed by the RO on a de novo basis, 
i.e., on review of the entire record,  prior to adjudication 
by the Board.  

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO for the following actions:

The RO should proceed with de novo 
adjudication of the issues of service 
connection for myocardial infarction (or 
residuals thereof), impotence, a skin 
disability, and disorders of the ankle, 
foot, and toe.  

Following completion of the above actions, should the 
veteran's claims remain denied, he and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case, and given an ample opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.

In this REMAND of the claims for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant unless he receives further notice.





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

